DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 17-20 to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
 Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  currently independent claims 1 and 7 are allowable because the closest prior art (Shimizu US 2017/0200787 and Kitabatake US 6214107) does not appear to disclose, alone or in combination, the limitations of “the second silicon carbide region containing one oxygen atom bonding with four silicon atoms” in combination with the other required elements of the claims of 1 or 7. 
Kitabatake US 6214107 teaches using ion implantation to form silicon dioxide on top of SiC to remove crystal defects. Shimizu US 2017/0200787 teaches forming a second silicon carbide region with carbon vacancy substituted with two oxygen atoms each bonded with two silicon atoms via a thermal oxidizing process using O2 gas. Shimizu cannot be modified with replacing the thermal oxidizing process with a ion implantation process because Shimizu also teaches when a carbon atom in the SiC lattice is substituted with two oxygen atoms, the in-gap state is removed with no localized state between the conduction band and the valence band (fig8B) and leading to low variation in the on voltage and preventing broken SBD due to excessive forward current ([69, 70]). This teaches away from forming one oxygen atom bonding with four silicon atoms in SiC crystal and creating a localized state at a position of about 0.8eV.
Specifically, the limitations are material to the inventive concept of the application in hand to suppress variation in height of the Schottky barrier via Fermi-level pinning with a localized state formed at about 0.8eV from the lower end of the conduction band.
Dependent claims 2-6 and 8-16 are respectively dependent on currently amended allowable independent claims 1 or 7. Therefore, claims 2-6 and 8-16 incorporate the allowable limitations of claims 1 or 7. Consequently, claims 2-6 and 8-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812